              Case 2:15-cr-00041-JCC Document 148 Filed 08/24/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR15-0041-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    GEORGE VERKLER,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s objections (Dkt. No. 136) to the
18   Court’s order denying Defendant’s motion for early termination of supervised release (Dkt. No.
19   134). Defendant filed his objections on April 22, 2020, (see Dkt. No. 136 at 1), and filed a notice
20   of appeal of the Court’s order denying his motion for early termination of supervised release on
21   May 1, 2020, (see Dkt. No. 138).
22          Defendant’s filing of the notice of appeal divested the Court of jurisdiction over the
23   issues involved in his appeal. See Fed. R. App. P. 4(b); Griggs v. Provident Consumer Discount
24   Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal is an event of jurisdictional
25   significance—it confers jurisdiction on the court of appeals and divests the district court of its
26   control over those aspects of the case involved in the appeal.”). Because the Court is without


     MINUTE ORDER
     CR15-0041-JCC
     PAGE - 1
              Case 2:15-cr-00041-JCC Document 148 Filed 08/24/20 Page 2 of 2




 1   jurisdiction to address the issues raised in the motion, Defendant’s objections (Dkt. No. 136) are

 2   DENIED.

 3          DATED this 24th day of August 2020.

 4                                                          William M. McCool
                                                            Clerk of Court
 5
                                                            s/Tomas Hernandez
 6
                                                            Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0041-JCC
     PAGE - 2
